Citation Nr: 1819101	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  08-34 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a sinus disability to include allergic rhinitis.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1967, from March 1993 to November 1994, and from November 2003 to March 2005, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a June 2014 videoconference hearing before an undersigned Veterans Law Judge (VLJ).  These matters were then remanded for additional development in October 2014.   

In October 2017, the Veteran testified at another videoconference hearing before another of the undersigned VLJs.  Transcripts of both hearings are of record.  

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals may be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C. § 7102 (a) (2012).  Accordingly, a third VLJ has been assigned to participate in a panel decision for this case.  The Veteran was offered the opportunity to testify before a third VLJ at the October 2017 hearing; he waived this right on the record.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The issue of entitlement to an increased rating for left foot radiculopathy was raised during the October 2017 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2016).  This matter is REFERRED to the AOJ as an intent to file a claim.  See 38 C.F.R. § 3.155 (b).

The issues of entitlement to service connection for a sinus disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right ear hearing loss did not manifest in service or within a year of discharge, and is not shown to be etiologically related to service. 

2.  The Veteran's neck disability, diagnosed as cervical strain, is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for cervical strain have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331(2013); 38 C.F.R. §§ 3.303 (b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303 (b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.  When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

Service connection for sensorineural hearing loss may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss.  Based on the competent and probative evidence, service connection is not warranted. 

Service treatment records from all three periods of active duty are silent for complaints or diagnoses of a right ear hearing loss disability for VA purposes.  There also is no competent evidence of a compensable right hearing loss disability for VA purposes within one year of separation from any of the Veteran's periods of active duty.  However, service connection for hearing loss can still be established if medical evidence shows that a current hearing loss disability is actually due to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

At a June 2007 VA examination the Veteran reported regular noise exposure in Iraq due to generators, explosions and airplane engine noise.  He reported that he noticed hearing loss since Iraq.  On examination pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
25

Speech recognition ability in the right ear was 92 percent.  The diagnosis was right ear sloping to mild sensorineural hearing loss at 6000 to 8000 hertz.  As the speech recognition score is less than 92 percent, a current right ear hearing loss disability is established.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

At a May 2011 VA audio examination pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
15

Speech recognition ability in the right ear was 100 percent.  The examiner indicated hearing was within normal limits bilaterally.

In June 2014, the Veteran testified that he had noise exposure in Iraq.  He denied any problems with hearing loss prior to service in Iraq.  

Pursuant to the Board's October 2014 Remand, the Veteran was afforded another VA examination in May 2016.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
15
20

Speech recognition was 100 percent in the right ear.  The diagnosis was sensorineural hearing loss in frequencies of 6000 hertz or higher.  The examiner concluded that the right ear hearing loss is unlikely to be caused by or related to service.  The examiner explained that the examination closest in time to the Veteran's service in 2003 was an audiogram dated in 2001.  Another audiogram was conducted in 2005, which showed a hearing loss at 6000 hertz.  The current test results continue to show a hearing loss at 6000 hertz.  Compared to the 2001 audiogram, there is no evidence of a permanent and significant threshold shift in the right ear at 6000 hertz, or any other tested frequency.  

Based on the competent and probative evidence, a causal nexus has not been established between the current right ear hearing loss disability and service. 

The May 2016 VA opinion on the issue of causal nexus is persuasive as it was based upon a clinical examination and review of the Veteran's claims file, which includes his pertinent clinical history and lay testimony.  The examiner's conclusion is consistent with the evidence of record and the examiner is qualified through education, training, and experience to offer the medical opinion in question.  The examiner further supported her opinion with a cogent rationale.  There are no competent opinions to the contrary.

The Board has considered the Veteran's lay statements that his right ear hearing loss is related to service.  Although he is competent to describe impaired hearing symptoms, determining the etiology of sensorineural hearing loss is not a simple medical question that a lay person is competent to address.  Accordingly, his assertions as to the etiology of his current hearing loss are not sufficient to establish causal nexus in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  

As for presumptive service connection based on chronic disease, the post-service medical evidence of record does not demonstrate objective findings of a right ear hearing loss disability for VA purposes within one year of discharge from active duty.  38 C.F.R. § 3.307, 3.309.  

In regards to presumptive service connection based on continuity of symptomatology, the preponderance of the evidence does not show that the Veteran experienced signs and symptoms of hearing loss on a continuous basis in and since service.  For instance, service treatment records show no subjective complaints or objective findings associated with hearing loss.  As the records do not show a continuity of symptomatology, the Veteran's bilateral hearing loss cannot be presumptively service connected.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  Service connection is not warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Neck Disability 

The Veteran seeks service connection for a neck disability.  He has asserted that it is related to wearing equipment during his deployment to Iraq and the general physical rigors of service.  Resolving all reasonable doubt in favor of the Veteran, the Board finds cervical strain is related to active duty.

Service treatment records are silent for complaints or diagnosis of a neck disability.  

At a June 2007 VA examination, the Veteran reported he experienced neck pain in service when wearing his helmet in Iraq, without any specific trauma.  He reported that his neck pain persisted after he returned from deployment.  Following physical examination, the examiner diagnosed chronic neck strain but did not offer a nexus opinion.

At a VA examination in May 2016 an examiner reviewed the file, conducted an in-person examination, and diagnosed cervical strain.  She opined that the condition was at least as likely as not incurred in or caused by service because the Veteran has consistently reported his neck pain began in service and continues to the present.  In a May 2017 addendum, the VA examiner stated she is unable to provide a nexus opinion because she was unable to identify service treatment records aside from those specific to his low back problems.

The May 2016 opinion is competent and favorable evidence on the question of causal nexus.  The examiner's opinion included consideration of the Veteran's report as to the onset and nature of his neck symptoms both during and after service, and his post-service clinical history.  There are no persuasive opinions to the contrary, and the lack of contemporaneous medical records showing complaints of neck pain in service does not by itself refute the credibility of the Veteran's otherwise credible assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As the competent and credible evidence tends to establishes that the current cervical strain was incurred in service, service connection is warranted.  38 C.F.R. § 3.303 (d).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for cervical strain is granted.



REMAND

Sinus

The Veteran was diagnosed with allergic rhinitis at VA examinations in June 2007 and May 2016.  During his examinations, and at the hearings before the undersigned, the Veteran asserted that his sinus and rhinitis problems have been present all of his life but worsened from exposure to burn pits while deployed to Iraq.  At the 2014 hearing, he reported that his sinus drained constantly after returning from deployment and that he was placed on medication.

Service treatment records from the Veteran's first two periods of active duty are not available.  A November 2003 pre-deployment physical examination from his third period of active duty is negative for a sinus disorder, to include allergic rhinitis.  The Veteran's February 2005 post-deployment examination shows complaints of runny nose and headaches during deployment and presently but no diagnosed disability.  

The VA examiners have opined that allergic rhinitis preexisted service and was not aggravated therein.  An addendum opinion is needed as to whether the second prong of the presumption of soundness has been rebutted.  That is, whether there is clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 397(2009) (citing Wagner, 370 F.3d at 1096) (emphasis added). 

In addition, during the Veteran's 2017 hearing, he reported that he saw an ear, nose, and throat specialist upon his return from Iraq.  On remand, he should be asked to either submit these records or provide authorization for VA to obtain them.

TDIU

The Veteran seeks entitlement to a TDIU.  During the 2017 hearing, the Veteran reported that he participated in the VA vocational rehabilitation program.  On remand, any available vocational rehabilitation records should be associated with the file.  

In addition, the Board has awarded service connection for cervical strain in the instant decision.  The RO has not yet effectuated this grant, which will potentially impact the pending appeal for TDIU.  The Veteran's pending appeal for service connection for a sinus disability may also impact the TDIU claim.  The issues are therefore inextricably intertwined and a decision on the TDIU claim would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify and provide authorization to obtain any pertinent medical treatment related to his sinus disability which has not previously identified.  Obtain records for all providers identified and authorized.  

If any identified records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017). 

2.  Obtain the Veteran's VA Vocational Rehabilitation folder and associate it with his claims file.

3.  Return the file to the May 2017 VA examiner for an addendum opinion regarding the sinus disability.  The claims file and a copy of this remand should be made available to the examiner.  The need for a physical examination is left to the examiner's discretion.

After reviewing the file and any new medical records obtained by the Remand, the examiner is asked to state whether the evidence is clear and unmistakable that either there was no increase in the allergic rhinitis disability during service, or that any increase in disability was due to the natural progression of the condition.

The examiner is to consider the Veteran's contention that his exposure to burn pits in Iraq caused his rhinitis to worsen.  A complete rationale for all opinions expressed must be provided.

4.  Thereafter, the appeal should be readjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_____________________________              ____________________________
           A.J. Spector	                                                   CAROLINE B. FLEMING
Acting Veterans Law Judge                                           Veterans Law Judge                                       
Board of Veterans' Appeals                                    Board of Veterans' Appeals



		
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


